Citation Nr: 1627416	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.
2.  Entitlement to service connection for a back disability.
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.
4.  Entitlement to service connection for a right hip disability, including as secondary to a right knee or back disability.
5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.
6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.
7.  Entitlement to service connection for a right knee disability (claimed as a bilateral knee disability).
8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.
9.  Entitlement to service connection for a left knee disability (claimed as a bilateral knee disability), including as secondary to a right knee or back disability.
10.  Entitlement to service connection for hyperlipidemia.
11.  Entitlement to service connection for hypertension.
12.  Entitlement to service connection for diabetes mellitus.
13.  Entitlement to service connection for erectile dysfunction.
14.  Entitlement to service connection for a benign prostatic hypertrophy.

REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and his daughter


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Waco, Texas has jurisdiction over the appeal. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  An August 2003 rating decision denied service connection for a back disability, a right hip disability, and a right hand disability.  The Veteran did not perfect an appeal of that rating decision.

2.  In an August 2004 rating decision, the RO continued to deny the Veteran's claims of entitlement to service connection for a back disability, a right hip disability, and a right hand disability.  The Veteran did not appeal this decision and new and material evidence was not received within one year of its issuance. 

3.  The RO denied service connection for a bilateral knee disability and declined to reopen the claims of entitlement to service connection for a back disability, a right hip disability, and a right hand disability due to lack of new and material evidence in a July 2009 rating decision; the Veteran did not appeal this decision.

4.  In a January 2010 rating decision, the RO continued to deny the Veteran's claims of entitlement to service connection for a back disability, a right hand disability, a bilateral knee disability, and a right hip disability.  The Veteran did not appeal this decision and new and material evidence was not received within one year of its issuance. 

5.  The evidence received more than one year after the January 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for a bilateral knee disability, a back disability, and a right hip disability.
6.  The evidence submitted since the January 2010 rating decision regarding a right hand disability is not new and material.

7.  The Veteran's back disability did not have its onset in and is not otherwise related to service; back arthritis did not manifest within one year of separation from active duty.

8.  The Veteran's right hip disability did not have its onset in and is not otherwise related to service; right hip arthritis did not manifest within one year of separation from active duty.

9.  The Veteran's right knee disability did not have its onset in and is not otherwise related to service; right knee arthritis did not manifest within one year of separation from active duty.

10.  The Veteran's left knee disability did not have its onset in and is not otherwise related to service; left knee arthritis did not manifest within one year of separation from active duty.

11.  Hyperlipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

12.  The Veteran's hypertension did not have its onset in and is not otherwise related to service; hypertension did not manifest within one year of separation from active duty.

13.  The Veteran's type II diabetes mellitus did not have its onset in and is not otherwise related to service; diabetes did not manifest within one year of separation from active duty.

14.  The Veteran's erectile dysfunction did not have its onset in and is not otherwise related to service.

15.  The Veteran's benign prostatic hypertrophy did not have its onset in and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The August 2003, August 2004, July 2009 and January 2010 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.201 20.302, 20.1103 (2015).

2.  The additional evidence received more than one year after the January 2010 rating decision is new and material to the claims of entitlement to service connection for a bilateral knee disability, a back disability, and a right hip disability, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The additional evidence received since the January 2010 rating decision disability is not new and material to the claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for hyperlipidemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(c) (2015).

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

11.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for benign prostatic hypertrophy are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations - New and Material Evidence

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except upon receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a) (West 2014); 38 C.F.R. § 3.156 (2015).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (2015). 

The Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Laws and Regulations - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 
Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Certain chronic disabilities, such as arthritis, diabetes mellitus, and hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Low Back Disability

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for a back disability.  The claim was first denied by RO in August 2003 because there was no showing of a current disability.  The RO denied the claim again in August 2004 on the merits because there was no nexus between the Veteran's in-service back complaints and his then current disability.  

The Veteran did not submit a notice of disagreement within one year of the August 2003 or August 2004 decisions, and no relevant evidence was received within the appeal period after the August 2004 decision.  As such, the decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO later declined to reopen the claim in rating decisions dated July 2009 and January 2010 due to lack of new and material evidence.  In December 2009, the RO received a private opinion linking the Veteran's current back disability to service.  As such, the July 2009 rating decision did not come final with regard to the back disability claim.  However, this new and material evidence was considered in the January 2010 rating decision, which denied the claim.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  As such, the July 2009 and January 2010 rating decisions became final. 

More than one year after the issuance of the January 2010 rating decision, the Veteran provided new and material evidence in the form of lay testimony during the December 2014 Board hearing.  This evidence was not of record at the time of the January 2010 RO decision, and is therefore new.  Moreover, when presumed credible, the new evidence suggests that the Veteran back disability was related to service, raising a reasonable possibility of substantiating the claim; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

As the claim for service connection for a low back disability has been reopened, the claim proceeds on the merits.  In this case, there is evidence of a current disability.  See, e.g., May 2003 private back MRI.  There is also evidence of in-service injury, as a December 1973 service treatment record (STR) reflects the Veteran was treated for a muscle strain of the back after a fall.  Thus, the remaining issue is nexus - a connection between the current disability and the in-service treatment.  

There are two medical opinions of record in regard to this issue.  The Veteran was provided a VA examination in June 2004.  The Veteran was examined and interviewed, and the entire claims file was reviewed prior to the examination.  In the examination, the Veteran reported an in-service fall off of a dump truck in 1973, which was treated with muscle relaxers, pain killers, and rest.  The Veteran reported that he had experienced low back pain off and on since the injury, with a flare-up approximately once a month lasting for a day.  A flare-up was reportedly initiated after lifting more than 25 pounds.  He reported an employment history as a truck driver from 1974 to January 2003.  On examination, the lumbar spine had normal spinal contour and normal gain on standing and walking, despite the Veteran's obesity.  X-rays showed minimal degenerative changes of the lumbar spine.  The examiner opined that the Veteran's low back condition was not due to service and was likely attributable to his long career as a truck driver and body habitus.  The examiner further opined that the fall during service did not contribute to the Veteran's back disability, in part because there were only minimal degenerative changes to the low back, some 31 years later. 

The Veteran's private provider at El Paso Orthopedic indicated in a December 2009 treatment note that "it is quite likely that this patient's ... lower back pain [is] related to service injuries back in 1973."  It is unclear what records, if any, the physician reviewed in coming to this conclusion.  The private physician stated, "He has injured his lower back plenty of times back in 1973 when he was with military.  He seems to have documentation on that."  The Board notes that there is evidence the Veteran was treated for a low back strain only one time in service.  Moreover, the private physician did not provide sufficient rationale linking the Veteran's single instance of low back strain to his currently diagnosed back disability, nor did he discuss the Veteran's other pertinent medical history, including his career as a truck driver and body habitus.  As such, although the opinion is competent, it is afforded little probative weight.

Additional evidence supporting the Veteran's claim includes a VA treatment note dated April 2009 and lay evidence.  The April 2009 VA treatment note suggests the Veteran's reported low back pain represented an exacerbation of an injury that happened during service.  The record further notes that the Veteran was a construction and truck driver in service and participated in heavy lifting and transportation without the use of a back brace.  This evidence is competent; however it is not supported by sufficient rationale.  The provider did not discuss the in-service injury, its residuals or the Veteran's other pertinent medical history.  

As far as lay evidence, the Veteran's brother, T.S., testified at the December 2014 Board hearing that the Veteran used to play numerous sports with him and their additional four brothers prior to service, but after service, the Veteran would not play anymore due, in part, to back pain.  T.S. also stated that the Veteran had previously mentioned the in-service fall, although the timing of this discussion was not revealed.  The Veteran's daughter A.S. testified that the Veteran frequently complained of back pain and was becoming more dependent on a cane.  The lay evidence is competent because it reflects symptoms that are subject to lay observation.  The Board has no reason to doubt the credibility of this testimony.   That said, this evidence is afforded less probative weight than the VA examination report and the other pertinent history of record.  Specifically, although T.S. testified that the Veteran was less active after service, a 1978 enlistment examination for entry into Reserve service reflects the Veteran had no back complaints.  And although the Veteran was treated for a muscle strain of the back in service, there is no record of follow-up treatment or any residual discomfort associated with the strain until 2003, nearly 30 years after separation from service.  The Board acknowledges that the Veteran claimed back pain on and off ever since the in-service injury, however this assertion of a continuity of symptomatology is not supported by the record.  Specifically, the Veteran denied back complaints when he entered Reserve service in 1978 and there is no additional documentation of ongoing back problems until decades after service.  Moreover, the September 2003 x-rays referenced showed only minimal degenerative changes of the lumbar spine, and did not show evidence of a traumatic injury. 

Thus, the most probative evidence of record fails to establish a nexus between the Veteran's current back disability and his in-service back strain, and for this reason the claim must be denied.   In regard to service connection for a chronic condition, to include arthritic changes, the evidence of record does not show the Veteran's back manifested degenerative changes within one year of separation from service.  As such, presumptive service connection must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Right Hip Disability

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for a right hip disability.  The claim was previously denied by RO in August 2003 because there was no showing of a current disability.  The RO denied the claim again in August 2004 on the merits because there was no nexus between the Veteran's in-service right hip complaints and his current disability.  

The Veteran did not submit a notice of disagreement within one year of the August 2003 or August 2004 decisions, and no relevant evidence was received within the appeal period after the August 2004 decision.  As such, the decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2015); Bond, supra.

The RO later declined to reopen the claim in rating decisions dated July 2009 and January 2010 due to lack of new and material evidence.  In December 2009, the RO received a private opinion linking the Veteran's current right hip disability to service.  As such, the July 2009 rating decision did not come final with regard to the right hip disability claim.  However, this new and material evidence was considered in the January 2010 rating decision that denied the claim.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  As such, the July 2009 and January 2010 rating decisions became final. 

More than one year after the issuance of the January 2010 rating decision, the Veteran provided new and material evidence in the form of lay testimony during the December 2014 Board hearing.  This evidence was not of record at the time of the August 2004 RO decision, it is new.  Moreover, when presumed credible, the new evidence suggests that the Veteran right hip disability was related to service, raising a reasonable possibility of substantiating the claim; thus, it is also material. Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

As the claim for service connection for a right hip disability has been reopened, the claim proceeds on the merits.  In this case, there is evidence of a current disability.  See, e.g., June 2004 VA examination report.  There is also evidence of in-service treatment; specifically, a July 1973 STR reflects the Veteran complained of right hip pain for the previous year that was further exacerbated by playing sports the previous day.  Thus, the remaining issue is nexus - a connection between the current disability and the in-service treatment.  

There are two medical opinions of record in regard to this issue.  The Veteran was provided a VA examination in June 2004.  The Veteran was examined and interviewed and the entire claims file was reviewed prior to the examination.  In the examination, the Veteran reported an in-service fall off of a dump truck in 1973, after which he reported pain in the right lateral hip.  The Veteran reported that he had continued to experience pain in his hip whenever he played baseball and which became progressively worse overtime.  On examination, the right hip was weak and stiff; the Veteran denied giving away or locking.  X-rays showed osteoarthritic changes of the right hip.  The examiner opined that the Veteran's right hip condition was not due to service and was likely attributable to his long career as a truck driver.  The examiner further stated that the Veteran's right hip condition was more compatible with that etiology than with the in-service fall, some 31 years later. 

The Veteran's private provider at El Paso Orthopedic indicated in a December 2009 treatment note that "it is quite likely that this patient's right hip pain ... [is] related to service injuries back in 1973."  It is unclear what records, if any, the private physician reviewed in coming to this conclusion.  The private physician stated, "He has injured his hip plenty of times back in 1973 when he was with military.  He seems to have documentation on that."  The Board notes that there is evidence the Veteran complained of right hip pain only one time in service.  The private  physician did not provide sufficient rationale linking the Veteran's single complaint of right hip pain in service to his currently diagnosed right hip disability, nor did he discuss the Veteran's other pertinent medical history.  As such, although the opinion is competent, it is afforded little probative weight.

Additional evidence supporting the Veteran's claim includes a VA treatment note dated April 2009 and lay evidence.  The April 2009 VA treatment note suggests the Veteran's reported right hip pain represented an exacerbation of an injury that happened during service.  The record further notes that the Veteran was a construction and truck driver in service and participated in heavy lifting and transportation.  This evidence is competent; however it is not supported by sufficient rationale.  The provider did not discuss the in-service injury, its residuals or the Veteran's other pertinent medical history.  

As far as lay evidence, the Veteran's brother, T.S., testified at the December 2014 Board hearing that the Veteran used to play numerous sports with him and their additional four brothers prior to service, but after service, the Veteran would not play anymore due, in part, to hip pain.  T.S. also stated that the Veteran had previously mentioned the in-service fall, although the timing of this discussion was not revealed.  The Veteran's daughter A.S. testified that the Veteran was becoming more dependent on a cane.  This lay evidence is competent because it reflects details that are subject to lay observation.  The Board has no reason to doubt the credibility of this testimony.   That said, this evidence is afforded less probative weight than the VA examination report and the other pertinent history of record.   Although T.S. testified that the Veteran was less active after service, a 1978 enlistment examination for entry into Reserve service reflects the Veteran had no hip complaints.  And although the Veteran complained of right hip pain during service, there is no record of follow-up treatment or any residual discomfort associated with the right hip until 2003, nearly 30 years after separation from service.  The Board acknowledges that the Veteran claimed right hip pain on and off ever since the in-service injury, however this assertion of a continuity of symptomatology is not supported by the record.  Specifically, the Veteran denied right hip complaints when he entered Reserve service in 1978 and there is no additional documentation of ongoing right hip problems until decades after service.  

Thus, the most probative evidence of record fails to establish a nexus between the Veteran's current right hip disability and his in-service complaints of hip pain, and for this reason the claim must be denied.  In regard to service connection for a chronic condition, to include arthritic changes, the evidence of record does not show the Veteran's right hip arthritis manifested within one year of separation from service.  As such, service connection on a presumptive basis must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.

Analysis - Right Hand Disability

The Veteran's claim for a right hand disability was previously denied by RO in August 2003 because there was no showing of a current disability.  The RO denied the claim again in August 2004 on the merits because there was no nexus between the Veteran's in-service right hand complaints and his current disability.  

The Veteran did not submit a notice of disagreement within one year of the August 2003 or August 2004 decisions, and no relevant evidence was received within the appeal period after the August 2004 decision.  As such, the decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015); Bond, supra.

The evidence considered at the time of the August 2004 RO decision included the Veteran's claim application, his STRs from July 1972 through August 1974, an Army Reserve enlistment examination dated November 1978, an unrelated MRI report from El Paso Orthopaedic Surgery Group, VA treatment records from September 2003 to May 2004, and a VA examination report dated June 2004.  

The pertinent evidence considered at the time of the 2004 denial is as follows:  STRs show the Veteran sought treatment for right hand pain twice in December 1973.  In-service x-rays were negative for fracture, and he was referred to physical therapy for two days.  A September 2003 VA treatment report reflects the Veteran complained of right hand pain which he attributed to an in-service injury with a truck tail gate; he stated that he had always had trouble making a fist since the injury.  The June 2004 VA examination report discusses the Veteran's reported history of hurting his right hand while unloading a truck during service.  The Veteran reported that he had experienced pain in his right hand during certain activities since service.  The examination report reflects that then current x-rays revealed arthritic and posttraumatic changes in the right hand.  On examination, the hand showed no anatomical or functional defects.  The examiner noted that the strength and dexterity of the right hand and fingers was preserved, including in grasping objects.  The VA examiner opined that the right hand condition was not related to service but was more consistent with the Veteran's long career as a truck driver.  

At the time the claim was denied in August 2004, the Veteran had shown current disability and in-service treatment, the missing element for service connection was the "nexus" element.

New evidence received by the RO since the August 2004 rating decision included additional private treatment records, updated VA treatment records, and lay testimony from the Veteran.  This additional medical evidence, while new, does not raise a reasonable possibility of substantiating the claim, as it does not pertain to the "nexus" element.  The Veteran also provided lay testimony in his December 2014 Board hearing in regard to his right hand.  The testimony he provided is cumulative and redundant of the history he provided the June 2004 VA examiner.  Thus, it is not material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

In sum, the Veteran's request to reopen his claim for entitlement to service connection for a right hand disability must be denied, as no new and material evidence has been presented.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.

Analysis - Right and Left Knee Disabilities

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for a bilateral knee disability.  The claim was first denied by RO in a July 2009 rating decision due to lack of in-service complaints and/or treatment of a knee condition.  After receipt of additional evidence in December 2009, the RO again denied the claim in a January 2010 rating decision.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  As such, the July 2009 and January 2010 rating decisions became final. 

More than one year after the issuance of the January 2010 rating decision, the Veteran provided new and material evidence in the form of lay testimony during the December 2014 Board hearing.  This evidence was not of record at the time of the August 2004 RO decision, it is new.  Moreover, when presumed credible, the new evidence suggests that the Veteran right hip disability was related to service, raising a reasonable possibility of substantiating the claim; thus, it is also material. Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

As the claim for service connection for a bilateral knee disability has been reopened, the claim proceeds on the merits.  The Veteran has a current diagnosis of extensive osteoarthritic changes of both knees.  See May 2004 VA x-ray report.   STRs do not reflect complaints of or treatment for any knee problems.  Even so, the Veteran testified in his December 2014 Board hearing that his right knee was hurt during basic training.  Specifically, he testified that he was hit above the knee with a pogo stick.  He also testified that he felt that this right knee injury ultimately resulted in left knee problems over time.  See December 2014 Board hearing transcript.  The Veteran's brother, T.S., testified at the December 2014 Board hearing that the Veteran used to play numerous sports with him and their other four brothers prior to service, but after service, the Veteran would not play anymore due, in part, to knee pain.  This lay evidence is competent because it reflects details that are subject to lay observation.   The Board has no reason to doubt its credibility.  

As noted above, STRs reflect no treatment for or complaints related to the knees.  In 1978, the Veteran enlisted in the Army National Guard and received an examination.  The examination report reflects no abnormalities.  The contemporaneous Report of Medical History reflects no swollen or painful joints; no bone, joint or other deformity; no "trick" or locked knee; nor any other pertinent complaints.   

Even conceding the Veteran had an undocumented right knee injury in basic training, there is insufficient evidence to establish a nexus between the Veteran's current knee disabilities and service.  There is no medical evidence that the undocumented in-service injury resulted in a residual disability.  The only evidence of record suggesting continuous knee complaints since service is lay testimony provided by the Veteran and his brother.  While this lay evidence is competent and credible, it is not supported by the other more contemporaneous evidence of record and is thus afforded less probative value.  Of particular note is the 1978 Report of Medical History in which the Veteran denied any chronic knee trouble.  In other words, six years after the injury, the Veteran denied any residual effects.  

Critically, the first documentation of knee complaints of record is dated September 2003, approximately 31 years after the injury.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Furthermore, there is no evidence showing that the Veteran had a chronic left or right knee condition in service or that a knee disability was otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct basis.  Moreover, absent any showing of knee condition in service, or for many decades later, service connection based on a continuity of symptomatology is not supported by the record.

The Veteran has asserted that his left knee disability is secondary to the right knee, which he believes is due to service.  As discussed above, the Board finds the Veteran's right knee disability is not related to service; thus, the preponderance of the evidence is against the claim on a secondary basis.  38 C.F.R. § 3.310 (2015).

Lastly, the Board notes that the Veteran has been diagnosed with arthritis of the knees.  The evidence does not show that this knee arthritis manifested within one year of separation from active service; thus, the preponderance of the evidence is against the claim on a presumptive basis for a chronic disease.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz; Gilbert, supra.

Analysis - Hyperlipidemia

Hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc.  In other words, hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). 

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  Accordingly, by law, the claim of service connection for hyperlipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  38 C.F.R. § 3.303(c).  The relevant facts with regard to this claim are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for service connection for hyperlipidemia.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

Analysis - Hypertension, Diabetes Mellitus, Erectile Dysfunction and Benign Prostatic Hypertrophy

The evidence of record shows the Veteran carries current diagnoses of hypertension, diabetes mellitus, erectile dysfunction, and benign prostatic hypertrophy.  See, e.g., June 2011 VA treatment note showing "active problems."  However, there is no evidence that these conditions had onset in service or are otherwise related to service.  In his December 2014 Board hearing, the Veteran was asked why he thought his diabetes mellitus, hypertension, erectile dysfunction, and prostate condition were connected to service or any event of service, and he described how these conditions were first incurred after service.  In his September 2010 claim for these conditions, the Veteran reported having these diagnoses and described how he managed the conditions.  He articulated no theory of entitlement to service connection at that time or since.   

The evidence of record reflects that onset of these conditions occurred many years after service, and there is no evidence of record connecting them to service.  As such, the second element of service connection - the in-service element - has not been met and the claim for entitlement to service connection on a direct basis must fail.  In addition, the evidence does not show any of these conditions manifested within one year of separation from active duty, and service connection on a presumptive basis for a chronic condition (for hypertension and diabetes mellitus only) must also fail.  Lastly, secondary service connection is not available at this time, as the Veteran has not established entitlement to service connection for any disability.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied. 

New and material evidence having been received, the claim for entitlement to service connection for a right hip disability is reopened.

Entitlement to service connection for a right hip disability is denied. 

As new and material evidence has not been received, the petition to reopen the claim for entitlement to service connection for a right hand disability is denied.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability is denied. 

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened.

(ORDER CONT'D)

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for hyperlipidemia is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for erectile dysfunction is denied. 

Entitlement to service connection for benign prostatic hypertrophy is denied. 



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


